Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER' S AMENDMENT
An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant' s Representative, Colden G. Krasinski, during a telephony interview on February 04, 2022, gave the Examiner an authorization to amend claim 15 as follows:


IN THE CLAIMS
15. (Currently Amended) A device for video rendering, the device comprising: a memory; and
an electronic processor configured to
receive source content including multiple reference viewpoints,
map the source content using a projective mapping technique,
partition the mapped source content into a plurality of tiles,
determine a subset of the plurality of regions for synthesis of a target view based on a
proxy image region surrounding each target image region, wherein the proxy image region is

determine, for each target image region, a plurality of reference pixels that fit within the corresponding proxy image region, from one or more of the multiple reference viewpoints, 
render the subset of the plurality of regions by performing a forward warping operation and performing a backwards warping operation on pixels within the proxy image region surrounding each target image region,
project, for each target image region, the plurality of reference pixels that fit within the corresponding proxy image region, from the one or more multiple reference viewpoints, to the target image region, producing a rendered target region from each target image region, and
composite one or more of the rendered target regions to create video rendered for the target view.



Reasons for allowance
          Claims 1-18 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Fukushima et al. (U.S. Pub No. 2009/0079762 A1).  Matsubara directed toward for producing a multi-viewpoint image for a three-dimensional image display, includes: providing a plurality of viewpoints to be spaced at 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487